 In the -Matter of DECATUR IRON & STEEL COMPANYandNATIONALMARITIMEUNION AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-5388SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember10, 1943On June 26, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election,an election by secret ballot wasconducted on July 16,1943, under the direction and supervision of,the Regional Director for the Tenth Region(Atlanta, Georgia).OnJuly19, 1943, the Regional Director,acting pursuant to Article III,Section 10,of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partiesan Election Report.As to the balloting and its results, .the Regional Director reportedas follows :Approximate number of eligible voters---------------------236Total ballots cast-----------------------------------------130Total ballots challenged----------------------------------14Total void ballots-----------------------------------------1Total blank ballots--------------------------------------1Total valid votes counted----------------------------------174Votes cast for National Maritime Union, affiliated with theCongress of Industrial Organizations---------------------97Votes cast for International Brotherhood of Boilermakers,IronShipbuilders;Welders&HelpersofAmerica,A F. of L----------------------------------------------70Votes cast for neither-------------------------------------7On July 17, 1943, the International Brotherhood of Boilermakers,Iron Shipbuilders, Welders & Helpers of America, A. F. of L., hereincalled the A. F. of L., filed objections to the election alleging :150 N. L R B. 874.52 N. L. R. B., No. 89.549 550'DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.That the Company interfered with the conduct of the electionby changing, without notice, its regular pay day from Saturday toFriday, the day of the election.2.That the agent of the Board in charge of the election erred inpermitting to vote approximately 15 temporary employees.-Following an investigation of the objections, on August 3, 1943, theRegional Director issued and duly served on the parties a Report onObjections in which he found the objections of the A. F. of L. to raiseno substantial or material issue with respect to the conduct of theballot.The A. F. of L. asserts that 46 employees were effectually preventedfrom voting by their inability to secure their pay and cast theirballotswithin the time allotted.The Regional Director reports'that, of the 46, 3 had left the employ of the Company prior to the elec-tion and 9 did not report for work the day of the election.The A. F.of L. also submitted the names of 7 employees who, it asserts, wereprevented from voting by the change in pay day.Of these, 1 wasabsent from work on the day of the election and 3 were employees notwithin the appropriate unit and hence ineligible to vote.Voting periods were agreed upon by the parties and were so sched-uled as to permit all employees an opportunity to vote.The RegionalDirector reports, and we find, that all employees were afforded suffi-cient time to secure their pay and to cast their ballots.No mention of temporary employees was made at the hearing; noprotest was made as to their eligibility to vote by the A. F. of L. priorto the election; and none of these was challenged at the polls.Sincetemporary employees are not among the categories expressly exclud-ed from the unit, and since no convincing reason is advanced for theirexclusion, we find that they were properly permitted to vote.In view of the facts and circumstances set forth above, we find thatthe objections of the A. F. of L. raise no substantial or material issueswith respect to the conduct of the ballbt and they are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that National Maritime Union, affiliatedwith the Congress of Industrial Organizations, has been designatedand selected by a majority of all employees of Decatur Iron & SteelCompany, Shipbuilding Division, Decatur, Alabama, including lead-men, but excluding quartermen, foremen, supervisors, welders, cutters DECATUR IRON & STEIEL COMPANY551and their helpers,clerical employees,timekeepers,inspectors, andguards, as their representative for the purposes of collective bargain-ing and that, pursuant to Section 9 (a) ofthe Act,the said organiza-tion is the exclusive representative of all such employees for the pur-poses of collective bargainingwithrespect to rates of pay, wages, hoursof employment,and other conditions of employment.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.